DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/19 and 08/05/21 has been considered by the examiner.

Drawings
The drawings received on 12/30/19 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method for controlling a voltage source power converter including the limitation “generating, via a converter controller, first set of switching pulses based on a third-harmonic phase opposition carrier-based pulse width modulation (PO_CB_PWM) scheme; generating, via the converter controller, second set of switching pulses based on a third-harmonic in 

Claim 9 is allowed because the prior art of record fails to disclose or suggest a power converter system including the limitation “a converter controller generating a first set of switching pulses based on a third-harmonic phase opposition carrier-based pulse width modulation (PO_CB_PWM) scheme and a second set of switching pulses based on a third- harmonic in phase carrier-based pulse width modulation (IP_CB_PWM) scheme, the converter controller controlling a pulse-width modulation scheme for the rotor-side and line-side converters using the first and second sets of switching pulses, respectively, to obtain an output voltage from the voltage source converter to a desired magnitude, shape, and/or frequency“ in addition to other limitations recited therein.
 
Claim 16 is allowed because the prior art of record fails to disclose or suggest a wind turbine power system including the limitation “a converter controller generating a first set of switching pulses based on a third-harmonic phase opposition carrier-based pulse width modulation (PO_CB_PWM) scheme and a second set of switching pulses based on a third- harmonic in phase carrier-based pulse width modulation (IP_CB_PWM) scheme, the converter controller controlling a pulse-width modulation scheme for the rotor-side and line-side converters using the first and second sets of switching pulses, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolhatkar et al. (US 2020/0358289 A1) disclose a wind turbine system with integrated reactive power compensation device.
Gadiraju et al. (US 10,742,149 B1) disclose a system and method for reactive power control of a wind turbine by varying switching frequency of rotor side converter.
Li et al. (US 2012/0056602 A1) disclose a control of a permanent magnet synchronous generator wind turbine.
Jha et al. (US 2021/0328531 A1) disclose a system and method for generating a high frequency switching signal for a power converter.
Wagoner et al. (US 2021/0320601 A1) disclose a system and method for controlling wind turbine converters during high voltage ride through events.
Wagoner et al. (US 2015/0180273 A1) disclose an optimized filter for a battery energy storage on alternated energy systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838